Case 19-11394 Doc 29 Filed 07/08/19 Entered 07/08/19 14:36:16 Main Document Page 1 of 1


               United States Bankruptcy Court
                                Eastern District of Louisiana



TYRONNE MARIO BASTIAN, SR.
JANICE SHANKLIN BASTIAN                                                            19-11394
5707 LAFAYE ST.                                                                     Chapter 13
NEW ORLEANS LA 70122                                                                 Section A



ORDER GRANTING TRUSTEE'S MOTION TO SET ASIDE MOTION TO DISMISS CASE

Considering the Trustee's Motion to Set Aside Motion to Dismiss Case;


IT IS ORDERED that the Motion is granted and the Trustee's Motion to Dismiss Case scheduled
for August 13, 2019 is hereby SET ASIDE AND WITHDRAWN and the hearing is cancelled.


IT IS FURTHER ORDERED that movant shall serve this order on the required parties who will not
receive notice through the ECF system pursuant to the FRBP and the LBRs and file a certificate
of service to that effect within three (3) days.



              New Orleans, Louisiana, July 8, 2019.



                                                 Hon. Elizabeth W. Magner
                                                 U.S. Bankruptcy Judge
